Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered February 7, 2011 in a personal injury action. The order, insofar as appealed from, denied the cross motion of plaintiff for partial summary judgment.
Now, upon reading and filing the stipulation withdrawing and discontinuing appeal signed by the attorneys for the parties on January 19, 2012 and filed on February 15, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Centra, Garni, Lindley and Martoche, JJ.